Per Curiam:

The appellant was convicted on a trial in the district court of Sedgwick county upon six separate counts of selling intoxicating liquors, and upon one count of maintaining a nuisance in violation of the prohibitory liquor law.
Numerous assignments of error on the trial are made and ably argued by counsel, but, unfortunately for appellant, several of the questions have been repeatedly presented in this court and decided adversely to his contentions. We have, however, reviewed all the questions presented and find no substantial error in the proceedings to justify a reversal of the judgment or which calls for extended discussion. The objections argued in the brief relate entirely to the instructions. Some omissions therefrom might well have been made, for the reason that there was no evidence relating to the different kinds of intoxicating liquors, etc., mentioned therein, but for the same reason it seems that the jury could not have been misled thereby.
The judgment is affirmed.